Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 15, 2020

The Court of Appeals hereby passes the following order:

A20D0236. SHARON O’CONNOR v. TYLER VANDENBERG et al.

      Sharon O’Connor filed this application for discretionary appeal seeking review
of the trial court’s order dismissing her petition to adopt a minor child. Final orders
in adoption cases, however, may be appealed directly under OCGA § 5-6-34 (a) (1).
See Sauls v. Atchison, 326 Ga. App. 301, 303-304 (1) (756 SE2d 577) (2014);
Families First v. Gooden, 211 Ga. App. 272, 274 (1) (439 SE2d 34) (1993).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. O’Connor shall have 10 days from the date of this
order to file a notice of appeal with the superior court, if she has not already done so.
The superior court is instructed to include a copy of this order in the appellate record.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/15/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.